      Case 2:17-cv-01895-MCE-DB Document 136 Filed 12/07/18 Page 1 of 2

     Sean Hu, Ph.D.
1    SeanHu2020@Gmail.com
     3840 Collins St.
2    West Sacramento, California 95691
     Telephone: 530 220 5660
3
     Pro Se
4

5

6
                               UNITED STATES DISTRICT COURT
7
                               EASTERN DISTRICT OF CALIFORNIA
8
                                      SACRAMENTO DIVISION
9

10   CSPC-LIMITED DOPHEN                      )   Case No.:     2:17-CV-01895-MCE-DB
     CORPORATION,                             )
11                                            )   SEAN HU’S OPPOSITION TO MOTION
                  Plaintiff,                  )   TO QUASH OR MODIFY DEFENDANT’S
12                                            )   SUBPOENAS
           vs.                                )
13                                            )   Date: December 21, 2018
     ZHIXIANG HU, also known as SEAN HU,      )   Time: 10:00 a.m.
14   an individual,                           )   Ctrm: 27, 8th Floor
                                              )   Judge: Hon. Deborah Barnes
15                Defendant.                  )
                                              )
16                                            )
                                              )
17   ZHIXIANG HU, also known as SEAN HU,      )
     an individual,                           )
18                                            )   Action Filed: September 11, 2017
                  Counter-Claimant,           )   Trial Date: TBD
19                                            )
           vs.                                )
20                                            )
     CSPC-LIMITED DOPHEN                      )
21   CORPORATION, a New Jersey                )
     Corporation; CSPC-LIMITED                )
22   PHARMACEUTICAL GROUP LIMITED,            )
     a Hong Kong Corporation; YINGUI LI, an   )
23   individual; JINXU WANG; an individual,   )
     JUMIN SUN; an individual, and            )
24   DONGCHEN CAI, an individual,             )
                                              )
25                                            )
                  Counter-Defendants.         )
26                                            )
                                              )
27

28


           SEAN HU’S OPPOSITION TO MOTION TO QUASH OR MODIFY DEFENDANT’S SUBPOENAS
     Case No. 2:17-CV-01895-MCE-DB                                                 1
       Case 2:17-cv-01895-MCE-DB Document 136 Filed 12/07/18 Page 2 of 2


1           Yingui Li filed a motion on Nov. 20, 2017 (ECF#117) to quash Counter Claimant Dr.

2    Hu’s subpoenas dated Nov 6, 2017 to seek his three bank records at JPMorgan Chase Bank, East

3    West Bank, and HSBC Bank USA.

4           The court should deny Yingui Li’s motion as he did not meet and confer with Dr. Hu as

5    required by Local Rule 251(b) before he filed the Motion to Quash.

6           Yingui Li was in charge of CSPC-Dophen’s accounting and banking and had exclusive

7    access to CSPC-Dophen and Conjopro’s bank accounts from 2011 to Sept 27, 2013 (Hu Decl. Ex

8    1). And he continued had online access to the aforementioned bank accounts (ECF#97-1, §4,

9    ECF#97-3). He used such a privilege to embezzle company funds (ECF#97-1, §7; ECF#97-4,

10   ECF#97-14, §§12-14; ECF# 97-15) for personal gain, and one of such occurrences amounted to $

11   $37K (ECF#97-14, §14) while his salary was only $100K/year before tax. While he wrote personal

12   checks to repay some of the funds he misappropriated, it is still a mystery how much money he

13   took from company bank accounts. He made declaration to support CSPC-Dophen’s accusation

14   that Dr. Hu misappropriated CSPC-Dophen fund. Hence, it is absolutely necessary to look Yingui

15   Li’s personal bank accounts to find out who did embezzle CSPC-Dophen’s money.

16          THEREFORE, Dr. Hu respectfully requests that Yingui Li’s Motion to Quash be denied

17   with prejudice to renewal.

18
     Respectfully submitted,
19

20   DATED: December 7, 2018

21                                                     By:         /s/ Sean Hu
                                                                  SEAN HU
22
                                                                   Pro Se
23

24

25

26
27

28


           SEAN HU’S OPPOSITION TO MOTION TO QUASH OR MODIFY DEFENDANT’S SUBPOENAS
     Case No. 2:17-CV-01895-MCE-DB                                                 2
